Trippe, Judge.
1. As to the question of partnership raised in this case, it comes within the decisions of R. R. & D. Adams vs. Cater, 53d Georgia, 160, and Hollifield & Company vs. White, executrix, 52 Georgia, 567. There was no error in the refusal of the court to set aside' the verdict and grant a new trial on the ground that there was no evidence showing a partnership.
2. Was Urquhart liable to the plaintiff (defendant in error,) *32for his wages as a workman or laborer on the plantation as a farm hand ? If Urquhart and Thomas R. Powell contracted between themselves that each was to furnish and pay for the laborers he supplied, and the plaintiff was aware of that agreement, he cannot recover against the partnership for his claim, and of course not against Urquhart, as the surviving partner. Section 1908 of the Code is, “third persons are bound by no stipulations among the partners themselves, unless actual notice of such stipulation be proven prior to their action.” This is an old principle of the common law: Story on Part., sec. 130, et seq. If he has notice he is bound.
3. Was there error in the judgment of the court striking the third plea of defendant? The first plea was the general issue. The second denied the partnership. The third plea was in the alternative that if there was a parlnership, then plaintiff was indebted to the firm, and the indebtedness was set forth. The court struck this plea. We are fully aware that, by the strict rules of pleading at common law such a plea would be demurrable: Steph. Pl., 275, 277, 387; 1 Ch. Pl., 539. But should this rule obtain in all its stringency under our present system ? Would it not impose oftimes a disability on a conscientious defendant (and all ought to be such,) that would bar him from setting up an honest defense? Take this case. The defendant had filed a plea denying that there was a partnership. This he had a right to do, and doubtless did it honestly. And the facts given out in the testimony might Avell produce a difference of opinion amongst good lawyers as to whether they did really show that he and Powell Avere partners. He made oath to that plea. The Iuav required him to swear to it, as well as all other issuable defenses. Had he then been required, in setting up the plea of set-off, to state that plaintiff was indebted to the partnership a certain account, Avould he not have had the right to complain that the law put a hard burden on him to require him to make a further oath that looked as if it Avere directly in the teeth of the other, to-wit: that he must swear to an indebtedness as due a partnership, which he had just denied on oath *33.existed. We can see no harm that will result from recognizing that the rulps of law should be so construed that parties shall not be required to violate their consciences in order to be heard iu the courts. Better sacrifice or modify somewhat of the strict logical symmetry of the technical rules of special pleading than to require all conscience to be laid aside in their observance. In this state, special pleading is abolished, and many of its old hard rules should go with it. In Bryan vs. Gunn, 27 Georgia, 380, it was said: “Every defendant, under our system of pleading, is entitled to answer according to the truth of his case, without regard to technical rules. And to avail himself of this privilege he is not bound tp spread a lie upon the record. Amongst other things, the judiciary act of 1799 was intended to do away with this demoralizing system of the common law.” The case under consideration more strikingly exhibits the necessity of liberalizing the old rules? since all pleas must now be sworn to than the one in which those remarks were made. No possible damage can come to the plaintiff by allowing the plea in the form it was filed to stand, unless it be that sort of damage that follows by rebutting his claim with one equally as binding on him as the one he asserts against the defendant. That will be for the jury to decide under the evidence.
Judgment reversed.